DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s election without traverse of claims 1-20 in the reply filed on 03/25/2021 is acknowledged.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 cites: “a selected data sending rate” It is not clear what step is related to the selecting because the citation specifies that the selection is already done (selected). 
Claim 2 contains the trademark/trade name ISO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe The Push-rate and, accordingly, the identification/description is indefinite.
Priority
3.	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, provisional Applications No. 62/287929, 62291027 and 62347396, fail to 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Schierl (USPPGPub N 20140219230, referred to as Schierl).
Regarding claims 1 and 12:
A method of message exchange for controlling flow associated with multimedia streaming services from a server to a client using DASH (Dynamic Adaptive Streaming over HTTP (Hypertext Transfer Protocol), the method comprising: 
Schierl teaches sending one or more Push Directives from the client to the server to indicate information related to media data requested, (Schierl, client 40 requests the media presentation description 46 of the media content 44 from server 42 which; the MPD uses tags to specify parameters needed for setting up logical channels between DASH client and DASH HTTP server, [0093], [0095]) wherein each Push Directive comprises a Push type selected from a Push type group including Push-rate, and wherein a Push-rate Directive is the Push Directive selecting the Push-rate as the Push type and the Push-rate Directive includes information associated with a push data rate related to the media data requested, (Schierl, two passible types: type = "dynamic" type = "static", table 2; Qos Parameters IE type IE/Group Pres, table 8; Request messages, includes bitrates as well as for Non-GBR with alternative bit rates, [0220], table 5);

Schierl teaches playing back said one or more groups of data for the media data received by the client, (Schierl, the LTE RRM 30 pushes video data to the DASH client 12, [0194], Fig. 12).
Regarding claims 3:
Schierl teaches the method of Claim 1, wherein each Push Directive further comprises a parameter and the parameter for the Push-rate corresponds to Rate R to indicate the push data rate related to the media data requested, (Schierl, MPD parsing for discovering available bitrates, Fig. 14/item 122 wherein use this information for describing the alternative bitrates for both uplink and downlink, based on the media characteristics, [0234], table 2, page 8).
Regarding claims 4:
Schierl teaches the method of Claim 3, wherein if the Rate R is not present or has a value of zero, the server pushes the media data requested at a rate according to network protocol settings, (Schierl, the HTTP DASH server 42 may transmit one of the following W3C HTTP status codes: [0139] 404 Not Found [0140] 466 Streaming Rate Exceeded, In case of not 
Regarding claims 5:
Schierl teaches the method of Claim 3, wherein if a range is specified by Push-time, Push-next, or Push-template Directive and representation switching is indicated in the range, a currently requested content data rate Rd is set to a maximum data rate of corresponding representations in the range, (Schierl, RRM 30 automatically tries to assure the next lower bandwidth specified for the AVC video segment of the media content within the MPD 46 or `sidx`-Box and MPD. The DASH client 40 adjusts its HTTP get requests 52 according to the data rate restriction of the LTE's RRM 30, e.g. by sending a HTTP get 52 to a service with lower rate requirements as listed in the MPD 46 wherein the goal of DASH client is to play continuously the streamed content at the highest quality it can support based on its equipment characteristics, and before starting play-out of the video and switch to a different version of the video with a different @bandwidth [0178], Fig. 6).
Regarding claims 6:
Schierl teaches the method of Claim 3, wherein the server pushes said one or more groups of data for the media data requested to the client at a selected data rate no less than the Rate R, (Schierl, extended or modified to contain signaling for GBR with minimum only and alternative higher-bitrates 
Regarding claims 7:
Schierl teaches the method of Claim 3, wherein if the Push-rate Directive is used with a content component associated with a MPD (Media Presentation Description) request, the Rate R is specified for a content component, (Schierl, when the DASH client receives from the DASH server 10 the media presentation description MPD 18 which, in turn, has been generated along with the versions of the media content by the DASH content preparation stage 14, [0011], table 2).
Regarding claims 8:
Schierl teaches the method of Claim 3, wherein if the Push-rate Directive is used with aggregation of all components associated with a MPD (Media Presentation Description) request, the Rate R is specified for individual content components of all components associated with the MPD request, (Schierl, aggregated subcarriers, time slots, and a spatial coverage of the base stations cell, depending on the media buffering state information [0058]-[0059]).
Regarding claims 9:
Schierl teaches the method of Claim 3, wherein the server acknowledges and sends back the Push-rate Directive to the client to indicate to the client that a selected data sending rate for next one or more .
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schierl (USPPGPub N 20140219230, referred to as Schierl).
Regarding claims 2:
Schierl does not specifically teach the method of Claim 1, wherein the Push-rate corresponds to urn:mpeg:dash:fdh:2016:push-rate. Schierl teaches urn:mpeg:mpegB:profile :dash:isoff-live, see table 3. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teaching of Schierl for the purpose of presenting a specific profile with known standard ISO.
Claim(s) 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Fablet (USPPGPub N 20160198012, referred to as Fablet). Note PCT/EP2014/064949 publication gate is January 15, 2015.
Regarding claims 13 and 20:
A method of message exchange for controlling flow associated with multimedia streaming services from a server to a client using HTTP (Hypertext Transfer Protocol), the method comprising: 
Fablet teaches sending a MPD (Media Presentation Description) request from the client to the server to request a media service, (Fablet, a DASH client starts by requesting MPD, [0024], Fig. 5a/item 550, 560); 
Fablet teaches sending one or more MPD fragments from the server in response to the MPD request by the client, wherein each MPD fragment corresponds to one fragmented MPD that comprises one MPD header, one MPD payload, one Period header, one Period payload, or a combination thereof, and wherein at least one fragmented MPD omits one MPD header, one MPD payload, one Period header or one Period payload, (Fablet, requests and responses are messages comprising various parts, notably the HTTP headers, [0039] wherein using a push policy per <Period> level for MPD, Fig. 23, [0466]-[0467] and the push policy specified at the Representation level is configured to push more segments/payload for low bit rate video segments (2300) than for high bitrate video (2301), the client device sends push policy update information embedded in a header of an HTTP frame to the server device. Correspondingly, the server device 
Fablet teaches sending one or more groups of data for media data associated with said one or more MPD fragments from the server to the client, (Fablet, the SETTINGS frame of HTTP/2 is extended to include a new SETTINGS_ENABLE_ GROUP_PUSH_PROMISE parameter that makes it possible to indicate if the grouping of push promises is allowed for the streaming session, [0532], Fig. 19, [0364]); and 
Fablet teaches playing back said one or more groups of data for the media data received by the client, (Fablet, play video, [0370], Fig. 9/item 912).
Regarding claim 14:
Fablet teaches the method of Claim 13, wherein a new MPD attribute @CurrentMediaPresentationDuration for a current MPD fragment is signalled to indicate a use of the fragmented MPD, wherein the new MPD attribute specifies a duration of the current MPD fragment, (Fablet, given the segment duration attribute also provided in the manifest, [0582]-[0583], Fig.27, [0010], Fig. 16).
Regarding claim 16:
Fablet teaches the method of Claim 14, wherein when MPD@type is equal to "static", an announced MPD from the server corresponds to a first 
Regarding claim 17:
Fablet teaches the method of Claim 14, wherein extended description for element Location associated with the new MPD attribute is used by a content author or the server as an indication to where said one or more MPD fragments are available, (Fablet, the push policy information describing the shared push policy is inserted in a description file that is transmitted from the server device to the client device wherein the description file is for instance the MPD file and  the push policy information includes a first push attribute defining an amount of second non-requested media/available fragments data to be identified in a description file. This makes it possible to specify the number of segments to be pushed after one request R is received from the client, Fig. 16, [0417]-[0422]).
Regarding claim 18:
 Fablet teaches the method of Claim 14, wherein the fragmented MPD is used by a content author or the server to editing, Ad insertion, controlled playback or a combination thereof by using the fragmented MPD with other controlled playback description or enforcement for flexible control granularities on a MPD fragment basis, (Fablet, the first push attribute identifies the second non-requested media/ad insertion data relatively to the first media data requested within the description file, [0421] of using a push 
Regarding claim 19:
Fablet teaches the method of Claim 14, wherein the fragmented MPD is used by a content author or the server to initially offer one or more MPD fragments with a limited number of segment content descriptions in terms of video lengths, (Fablet, HTTP/2 defines a limited set of frames, [0041] wherein based on the push policy as defined in the MPD file, the server determines at step 1701 the number of segments to be pushed. This number is directly inferred from the SegmentIdx attribute value or limited by other constraints and by the number of existing segments, [457], Fig. 17 and a predetermined number of K segments to be pushed is used to define the push policy value, [0421], Fig. 16).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fablet (USPPGPub N 20160198012, referred to as Fablet), and further in view of Schierl (USPPGPub N 20140219230, referred to as Schierl).
Regarding claim 15:
Fablet does not specifically teach teaches the method of Claim 14, wherein when MPD@type is equal to "dynamic", the server provides a MPD update in one MPD fragment. However, Schierl teaches two passible types: type = "dynamic" type = "static", table 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Schierl with the teaching of identifying MPD type into the invention of Fablet for the purpose of determining the further steps.

Allowable Subject Matter
7.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 30, 2021